Citation Nr: 1715998	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating in excess of 60 percent for chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from January 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board subsequently remanded the claim for additional development in November 2011 and May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In November 2011, the Board remanded the Veteran's claim, in pertinent part, to obtain all VA treatment records dated since 2005 pertaining to treatment for chronic fatigue syndrome.  VA treatment records from the Gainesville/Tallahassee VAMC were subsequently obtained.  However, as reflected in the Board's May 2014 remand order, some of the treatment records to which the examiner referred in the August 2013 VA examination report were not contained in these newly obtained treatment records.  As such, the Board remanded the Veteran's claim for the AOJ to obtain all relevant VA treatment records dated since 2005.  

Since the May 2014 remand order, treatment records from the Gainesville/ Tallahassee VAMC were obtained that date from July 1999 to April 2017.  From a review of these records, they contain each of the treatment records that the August 2013 examiner referenced, with the exception of an August 5, 2009 rheumatology note.  In this regard, the Board notes that an August 5, 2009 VA fee rheumatology consult note indicates that the Veteran was referred to a non-VA rheumatologist and was seen on June 17, 2009.  However, the contents of the non-VA rheumatology consultation/evaluation note are not available to view in the VA treatment records that were associated with the claims file.  Thus, on remand, the AOJ should associate this record with the claims file, in addition to any other non-VA, fee-based, rheumatology consult notes that are dated since 2005.  See 38 C.F.R. § 3.159(c); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

The Board also notes that based on a review of records that were received from the Social Security Administration, it appears that the Veteran has been treated at the Lake City VAMC.  To the extent that there might be outstanding records from this facility, on remand, the AOJ should obtain and associate with the Veteran's claims file any treatment records from the Lake City VAMC that are dated between 2005 and the present.  See 38 C.F.R. § 3.159(c)(2); Stegall, 11 Vet. App. at 271.  

In its May 2014 remand order, the Board noted that a September 2008 letter from the Veteran's representative indicated that the Veteran had applied for disability benefits from the State of Florida.  As such, the claim was remanded to attempt to obtain any relevant records from the State of Florida.  As reflected in a May 2016 letter to the Veteran, the AOJ made two requests for records from the State of Florida Division of Retirement Disability Determination, but it did not receive a response, and it determined that further attempts to obtain the records would be futile.  Later the same month, and in response to the May 2016 letter, the Veteran submitted a letter from the Florida Department of Management Services, which indicated that the office was unable to process the request for information pertaining to the Veteran's disability application because there was no signed authorization that permitted the agency to release the requested information.  The Veteran also submitted a signed letter that intended to serve as an authorization for release of the requested information.  However, it does not appear that the AOJ made an additional attempt to obtain the requested records after receiving this signed authorization letter.  On remand, the AOJ should make an additional attempt to obtain any records pertaining to the Veteran's application for disability retirement from the State of Florida, to include obtaining any required authorization release form.  See 38 C.F.R. § 3.159(c)(1); Stegall, 11 Vet. App. at 271.  

Finally, since the latest supplemental statement of the case (SSOC) was issued in August 2016, various documents have been added to the claims file, including a January 2017 VA chronic fatigue syndrome examination report and VA treatment records.  However, there is no indication that the Veteran has waived initial AOJ review of this evidence.  Accordingly, the Veteran's claim must be remanded for the AOJ to perform an initial review of evidence received since the August 2016 SSOC before the Board may adjudicate his claim.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, associate with the claims file any VA treatment records from the Lake City VAMC that are dated between 2005 and the present.  

In addition, attempt to obtain any non-VA, fee-based, rheumatology consult notes since 2005, to specifically include a June 2009 consultation/evaluation note that is referenced in an August 5, 2009 VA fee rheumatology consult note.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Undertake all necessary steps to obtain from the State of Florida, or any other appropriate records custodian, available records pertaining to the Veteran's claim for disability retirement benefits from the State of Florida.  Obtain a VA Form 21-4142 release, if necessary.  
   
3.	Readjudicate the Veteran's claim, with consideration of all evidence associated with the Veteran's claims file since the issuance of the August 2016 SSOC, including the January 2017 VA examination report and VA treatment records.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  



